Citation Nr: 1625051	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  12-05 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to open a claim of entitlement to service connection for pes planus, to include as secondary to service-connected bilateral shin splints.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from January 2004 to April 2006. 

This case comes before the Board of Veterans' Appeals (the Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing in her March 2012 VA Form 9.  

The Veteran was scheduled for a hearing on her claim to take place on October 22, 2014.  However, the Veteran was not notified of the hearing.  In August 2014, VA sent a letter to the Veteran informing her that she was placed on the list of people wanting to appear before a Travel Board hearing.  This letter was returned as undeliverable.  In September 2014, VA sent another letter to the same address to inform the Veteran her hearing was scheduled for October 22, 2014, but this letter was also returned to VA as undeliverable.  The Veteran did not show up for the hearing, presumably because she was unaware that it was scheduled to take place.  

The VA Adjudication and Procedure Manual provides that telephone development should be the first action to obtain a corrected address for undeliverable mail.  M21-1, Part III. Subpart iii, 1.B.9.d.  There is no documentation in the claims file that would indicate telephone development was attempted.  The Board does note that the RO did resend the letter notifying the Veteran of her hearing and a request to update her address.  The letter was sent to another address associated with the file, which was one of the Veteran's previous addresses.  This letter was also returned as undeliverable.  To give the Veteran the best opportunity to be notified of her hearing, telephone development should have been attempted.  Absent documentation of such, a remand is warranted to ensure the Veteran has a fair opportunity to appear at a hearing for her claim. 

The Board emphasizes, however, that it is ultimately the Veteran's responsibility to keep VA informed of changes of address; and if she does not, VA is not obligated to "turn up heaven and earth" to find her.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The duty to assist is a two-way street.  If the Veteran wishes help, she cannot passively wait for it in those circumstances where she has information that is essential in obtaining the relevant evidence, such as that which would result from a hearing.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1. Attempt to contact the Veteran to obtain her current mailing address following the procedures in the VA Adjudication and Procedure Manual.  Any information obtained should be used to update the Veteran's claims file.  All attempts to contact the Veteran should be documented in the electronic file.  If the RO is unable to contact the Veteran or unable to obtain updated contact information, documentation of such should be made. 

2. If an updated address is obtained, the RO should take appropriate steps to schedule the Veteran for a hearing as soon as reasonably possible.  The Veteran should be notified in writing of the date, time, and location of the hearing 30 days prior to the scheduled hearing as required by 38 C.F.R. § 19. 76 (2015).  A reminder notice should also be sent two weeks prior to the hearing in accordance with M21-1, Part I, 5.H.2.g.  After the hearing is conducted, or if the Veteran withdraws her request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




